        Case 3:16-cv-01570-HZ       Document 198   Filed 12/26/19   Page 1 of 7




Scott E. Davis, OSB No. 022883
Email: scott.davis@klarquist.com
Todd M. Siegel, OSB No. 001049
Email: todd.siegel@klarquist.com
J. Christopher Carraway, OSB No. 961723
Email: chris.carraway@klarquist.com
KLARQUIST SPARKMAN, LLP
121 S.W. Salmon St., Ste. 1600
Portland, Oregon 97204
Telephone: (503) 595-5300

David A. Casimir, pro hac vice
Email: dacasimir@casimirjones.com
CASIMIR JONES, S.C.
2275 Deming Way, Ste. 310
Middleton, WI 53562
Telephone: (608) 662-1277

Attorneys for Defendant
LIGHTFORCE USA, INC.

                           UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                PORTLAND DIVISION

 LEUPOLD & STEVENS, INC.,                   Civil Case No.: 3:16-cv-01570-HZ

              Plaintiff,                    DEFENDANT’S RESPONSE TO
                                            PLAINTIFF’S OPENING BRIEF RE
       v.                                   CONSTRUCTION OF ’907 PATENT
                                            PHRASE “A MANUALLY
 LIGHTFORCE USA, INC. d/b/a                 ADJUSTABLE FOCUS CONTROL
 NIGHTFORCE OPTICS and                      DEVICE PROJECTING OUTWARDLY
 NIGHTFORCE USA,                            FROM THE EXTERIOR OF THE
                                            HOUSING”
              Defendant.
                                            REQUEST FOR ORAL ARGUMENT
         Case 3:16-cv-01570-HZ         Document 198        Filed 12/26/19     Page 2 of 7




I.     A KNOB INCLUDING THE
       ACTUATOR SLIDE AND CAM HUB MUST “PROJECT”

       Leupold disagrees only in part with Nightforce’s construction. Leupold would excise the

portion that it highlighted: “The focus control device (knob), that includes the cam hub and

actuator slide, starts at the housing and projects outwardly from the exterior of the housing.”

       Leupold argues that part of the knob need not project outwardly from the exterior

boundary of the housing. Leupold’s position relies on its definition of the boundary of the

exterior of the housing shown by its red line added to Figure 5, copied below. Whether

Nightforce agrees with the red line does not matter. Leupold agrees that the knob must project

outwardly from the exterior of the housing. Leupold also agrees that the cam hub and actuator

slide are included in the knob. That the actuator slide must be in the knob that projects outwardly

from the exterior of the housing, whether partially or totally, resolves much of the dispute.

       The focus control knob of claim 10 must (1) “project[] outwardly from the exterior of the

housing” and (2) include both an “actuator slide” and a “cam hub.” Disagreeing in part with

Nightforce’s construction, Leupold argues that the single exemplary embodiment in the ’907

patent has an “actuator slide that is located, in part, inside the exterior edge of the housing …”

(ECF No. 195 at 5 (emphasis added).) But Leupold also illustrates that in the single embodiment

depicted in the ’907 patent, the “actuator slide” is in part “projecting outwardly from the exterior

of the housing,” i.e., above Leupold’s red line:




DEFENDANT’S RESPONSE TO PLAINITFF’S
OPENING BRIEF RE ADDITIONAL CLAIM CONSTRUCTION                                                       1
         Case 3:16-cv-01570-HZ         Document 198        Filed 12/26/19     Page 3 of 7




(ECF No. 195 at 6 (annotations and coloring added by Leupold).)

       The “focus control knob” described in the ’907 patent and claim 10 includes at least two

parts: the “cam hub” and “actuator slide.” Leupold does not dispute that those two parts

highlighted in yellow above must be in the focus control knob as claimed. Leupold also shows in

its annotated figure copied above that both of the two required parts of the knob are, at least in

part, “projecting outwardly from” the place identified in the claim—the “exterior of the housing”

demarcated by the red line Leupold created. Leupold does not identify any example in the patent

or any language in claim 10 that would permit either the “cam hub” or “actuator slide” to be

wholly inside the housing. Leupold’s argument that the “actuator slide” can be wholly within,

and not project at all from, the exterior of the housing is unsupported by anything in the

drawings, description or claims of the ’907 patent. Instead, claim 10 imposes the requirement

that the knob, which must include two parts, the “cam hub” and “actuator slide,” is “projecting

outwardly from the exterior of the housing.”

       Claim 10 requires the knob to include both the cam hub and the actuator slide. A knob

that does not have those two parts is not a knob within the meaning of claim 10 of the ’907

patent. And claim 10 requires that it is the knob that must “project[] outwardly from the exterior

of the housing.” But without both a “cam hub” and an “actuator slide” it cannot be a knob as

claimed. Accordingly, a plain reading of a focus control knob “projecting outwardly from the

exterior of the housing” is that at least part of both of the two pieces required to make a “knob”

project from the exterior of the housing.

       Claim 10 could have required that only the “cam hub” must “project[] outwardly from the

exterior of the housing.” Or it could have imposed no requirement that either the “cam hub” or

the “actuator slide” must “project[] outwardly from the exterior of the housing.” It did neither.

Instead claim 10 defines what the knob is by specifying the two parts it must include (though


DEFENDANT’S RESPONSE TO PLAINITFF’S
OPENING BRIEF RE ADDITIONAL CLAIM CONSTRUCTION                                                       2
           Case 3:16-cv-01570-HZ         Document 198       Filed 12/26/19     Page 4 of 7




others could be included as well because, as Leupold noted, the claim is a “comprising” claim).

And claim 10 added the requirement that the knob including its two essential parts must

“project[] outwardly from the exterior of the housing.” Without the “actuator slide” the “cam

hub” is just a “cam hub,” it is not a knob within the meaning of claim 10, having its two required

parts. Leupold’s argument that the “actuator slide” can be wholly inside the housing and not

project from the housing should be rejected as inconsistent with the claim language and every

embodiment in the specification.

          The Court should construe the “projecting outwardly from …” limitation according to the

plain meaning of its words: “The focus control device (knob), that includes the cam hub and

actuator slide, starts at the housing and projects outwardly from the exterior of the housing.” If

the Court adopts the majority of this construction with which Leupold agrees (i.e., Nightforce’s

construction with Leupold’s strikeout), the Court should clarify it to avoid future disputes about

the meaning of the construction. That is, even if part of the knob need not project outwardly from

the exterior of the housing, the actuator slide as claimed is in the knob and “mounted to the

housing” and so must in part project outwardly from the exterior of the housing. It cannot be

wholly inside the housing. At the very least, it cannot be outside the knob of which it is a part.

II.       LEUPOLD’S RED LINE AND SECOND “OUTWARDLY FROM” LIMITATION

          Nightforce previewed a second phrase in claim 10, “spiraling outwardly from the axis of

rotation,” for good reasons—confirmed by Leupold’s brief on the “projecting outwardly from

…” phrase. (See ECF No. 195 at 7 n.3; compare Supp. Byron Report, ECF No. 197-1, ¶¶ 6-14

with Ex. 1, 1 2nd Supp. Brandenburg Report at 4-16.) The red line Leupold added with its other

annotations to the figure shown above highlights both that Nightforce’s interpretation of



1
    Exhibits 1 and 2 are attached to the Declaration of Arie Pellikaan filed concurrently herewith.

DEFENDANT’S RESPONSE TO PLAINITFF’S
OPENING BRIEF RE ADDITIONAL CLAIM CONSTRUCTION                                                        3
         Case 3:16-cv-01570-HZ           Document 198        Filed 12/26/19   Page 5 of 7




“spiraling outwardly from …” is correct and that the Court should consider these two limitations

together to try to construe them consistently because Leupold does not appear to have a

consistent position for the shared language in these two terms. See Scripps Research Inst. v.

Illumina, Inc., No. 2018-2089, 2019 WL 4071879, at *4 (Fed. Cir. Aug. 29, 2019)

(nonprecedential). As Leupold indicated with its red line and “outward” arrow copied above,

“projecting outwardly from” means from the place identified in the claim, i.e., the outer edge of

“the exterior of the housing.” (See Ex. 1, ¶¶ 56-58.) But to allege infringement, Leupold’s

position on the second phrase necessarily must be that “spiraling outwardly from” does not mean

from the place identified in the claim, i.e., “the axis of rotation.”

III.    NIGHTFORCE DID NOT WAIVE ITS POSITIONS

        Leupold argues at length that Nightforce waived its contentions. Nightforce did not waive

its arguments. As the Court recognized in its Opinion (ECF No. 180), Nightforce argued non-

infringement at summary judgment based on the “projecting outwardly from …” term at issue in

this brief, and Leupold did not object but instead argued its position on the merits that claim 10

“requires only that some portion” of the knob “project[] outward” (ECF No. 147 at 3).

        Now, Leupold pastes into its brief an excerpt from Nightforce’s non-infringement

contentions to incorrectly argue the “blanks” in the chart show Nightforce did not previously

raise this defense. (ECF No. 195 at 8-9.) But Leupold omitted from its brief the next row of that

same chart served long ago by Nightforce and making exactly the point at issue for claim 10:

        The accused products do not comprise a manually adjustable focus control device
        projecting outwardly from the exterior of the housing that includes an actuator
        slide slidably mounted to the housing … and including a cam follower operably
        engaged in the spiral cam track … as claimed.

(ECF No. 196-2 at 43 (emphasis added).) Leupold also did not note that Nightforce’s non-

infringement contentions incorporated by reference its Answer and Counterclaims, stating by



DEFENDANT’S RESPONSE TO PLAINITFF’S
OPENING BRIEF RE ADDITIONAL CLAIM CONSTRUCTION                                                       4
         Case 3:16-cv-01570-HZ             Document 198     Filed 12/26/19    Page 6 of 7




way of example: “none of the accused products provide a spiral cam track as claimed or the

associated components, such as the actuator …” (ECF Nos. 31 at 20; 196-1 at 2; 196-2 at 2.)

        Leupold also fails to acknowledge that trying to show infringement is its burden and

Nightforce served interrogatory responses, in addition to its non-infringement contentions,

clarifying that which should go without saying: “Nightforce also may rely on Leupold’s …

failures to identify sufficient evidence, of any claim element or limitation in accused products.”

(Ex. 2 at 3; 2 see also ECF Nos. 189 to 190-6.) Leupold provided no relevant evidence or expert

opinion on the “outwardly from” terms so there was no “infringement contention” to which

Nightforce could respond. Nightforce has not waived its right to show Leupold failed to carry its

burden of proof requiring evidence of each claim limitation in the accused products.

        Finally, Nightforce cannot have “waived” seeking claim construction of these limitations.

First, Nightforce does not infringe under the plain and ordinary meaning of these “outwardly

from” terms. It is Leupold who needs constructions that read words out of the claims or re-write

claim 10 because otherwise it cannot assert infringement. Second, claim construction is for the

jury’s benefit, and to avoid impermissible argument to the jury about the meaning of terms when

Leupold has shown it intends to argue unconventional meanings of terms or that words are

superfluous. See O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed.

Cir. 2008) (“When the parties present a fundamental dispute regarding the scope of a claim term,

it is the court’s duty to resolve it.”).

DATED December 26, 2019
                                               Respectfully submitted,

                                           By: s/Scott E. Davis

2
  See also id. (“Leupold cannot show infringement applying any correct construction or
interpretation of at least the terms “[1] a manually adjustable focus control device projecting
outwardly from the exterior of the housing … the focus control device including: … [2] the
spiral cam track spiraling outwardly from the axis of rotation …”).

DEFENDANT’S RESPONSE TO PLAINITFF’S
OPENING BRIEF RE ADDITIONAL CLAIM CONSTRUCTION                                                    5
      Case 3:16-cv-01570-HZ   Document 198    Filed 12/26/19   Page 7 of 7




                                  Scott E. Davis, OSB No. 022883
                                  Email: scott.davis@klarquist.com
                                  Todd M. Siegel, OSB No. 001049
                                  Email: todd.siegel@klarquist.com
                                  J. Christopher Carraway, OSB No. 961723
                                  Email: chris.carraway@klarquist.com
                                  KLARQUIST SPARKMAN, LLP

                                  David A. Casimir, pro hac vice
                                  Email: dacasimir@casimirjones.com
                                  CASIMIR JONES, S.C.

                                  Attorneys for Defendant
                                  LIGHTFORCE USA, INC.




DEFENDANT’S RESPONSE TO PLAINITFF’S
OPENING BRIEF RE ADDITIONAL CLAIM CONSTRUCTION                               6
